DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 15 November 2022 (hereinafter “the Amendment”) has been entered and considered. Claims 1-3 have been amended. Claims 4-5 have been added. Claims 1-5, all the claims pending in the application, are rejected. 

Response to Amendment
Claim Rejections - 35 USC § 112
In view of the amendments to claims 1-3, the previous rejections under 35 USC 112 are withdrawn. 

Double Patenting
In view of the amendments to independent claims 1-3, the previously applied double patenting rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below.  

Claim Rejections - 35 USC § 101
On pages 5-6 of the Amendment, Applicants contend that the claims are not directed to an abstract idea. In support of this assertion, Applicants assert that the claimed invention is directed to a specific implementation of image processing and record flagging to secure and prevent attacks. As an example, Applicants contend that a decision tree filters out false flags based on a joint combination of contextual information and the disassembled components. 
However, each of the actions listed by the Applicants can be performed mentally. For decades, airport security agents have mentally processed images to flag records for attack prevention. Said airport security agents are trained on protocols (e.g., a series of if-then rules) for varying levels of threat, and such protocols constitute the filtering of flags. As such, the Examiner maintains that the claimed invention is directed to a mental process.
Applicants further argue that the claimed invention is integrated into a practical application via the technology of the decision tree. However, the specification does not provide any technological details related to the claimed decision tree. Therefore, the broadest interpretation of the claimed “decision tree” in light of the specification is a mental process. 

Prior Art Rejections
In view of the amendments to independent claims 1-3, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, and 9 of U.S. Patent No. 10,977,755 (hereinafter “the ‘755 patent”).
As to independent claim 1 of the subject application, independent claim 1 of the ‘755 patent discloses a computer-implemented screening method (“A computer-implemented screening method”), the method comprising: processing a first sensor scan image at a first time and at a first location to detect a first disassembled component of an object (“detecting a disassembled component of an object in a first sensor scan image of a first container belonging to a first owner”; such processing necessarily occurs at a time and a location); processing a second sensor scan image at a second time and at a second location to detect a second disassembled component of the object (“detecting…another disassembled component of the object in a second sensor scan image of a second container belonging to a second owner”; such processing necessarily occurs at a time and a location; further, the language of claim 1 of the subject application does not require that the first time is different from the second time or that the first location is different from the second location); storing a record of the first disassembled component and the second disassembled component (“storing a record of the disassembled component correlated with contextual information of the first owner, and storing a record of the another disassembled component correlated with contextual information of the second owner”); and flagging the record based on a risk factor of the first disassembled component being combined with the second disassembled component to complete the object (“determining a correlation between the first owner and the second owner…, the correlation indicating a likelihood of assembly of the object…determining whether to flag the first owner and the second owner based on an assessment of the degree of danger and the correlation”), wherein a rule-based decision tree in which a threshold of association of contextual information jointly combined with the assembly of the first disassembled component and the second disassembled component causes the flagging to flag the record (“wherein the determining whether to flag comprises: when the correlation is greater than a linking threshold, flagging the first owner and the second owner; when the correlation is less than the linking threshold and the degree of danger is less than a threat threshold, no flagging is performed; and when the correlation is less than the linking threshold and the degree of danger is greater than the threat threshold, flagging the first owner and the second owner”; the claimed application of rules/criteria in the ‘755 patent claim reads on the “rule-based decision tree” of the subject claim and the “linking threshold” of the ‘755 patent claim reads on the “threshold of association” of the subject claim).

As to independent claim 2 of the subject application, independent claim 6 of the ‘755 patent discloses a computer program product, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (“A computer program product, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:”): processing a first sensor scan image at a first time and at a first location to detect a first disassembled component of an object (“detecting a disassembled component of an object in a first sensor scan image of a first container belonging to a first owner”; such processing necessarily occurs at a time and a location); processing a second sensor scan image at a second time and at a second location to detect a second disassembled component of the object (“detecting…another disassembled component of the object in a second sensor scan image of a second container belonging to a second owner”; such processing necessarily occurs at a time and a location; further, the language of claim 2 of the subject application does not require that the first time is different from the second time or that the first location is different from the second location); storing a record of the first disassembled component and the second disassembled component (“storing a record of the disassembled component correlated with contextual information of the first owner, and storing a record of the another disassembled component correlated with contextual information of the second owner”); flagging the record based on a risk factor of the first disassembled component being combined with the second disassembled component to complete the object (“determining a correlation between the first owner and the second owner…, the correlation indicating a likelihood of assembly of the object…determining whether to flag the first owner and the second owner based on an assessment of the degree of danger and the correlation”), wherein a rule-based decision tree in which a threshold of association of contextual information jointly combined with the assembly of the first disassembled component and the second disassembled component causes the flagging to flag the record (“wherein the determining whether to flag comprises: when the correlation is greater than a linking threshold, flagging the first owner and the second owner; when the correlation is less than the linking threshold and the degree of danger is less than a threat threshold, no flagging is performed; and when the correlation is less than the linking threshold and the degree of danger is greater than the threat threshold, flagging the first owner and the second owner”; the claimed application of rules/criteria in the ‘755 patent claim reads on the “rule-based decision tree” of the subject claim and the “linking threshold” of the ‘755 patent claim reads on the “threshold of association” of the subject claim).

As to independent claim 3 of the subject application, independent claim 9 of the ‘755 patent discloses a prediction system, the system comprising: a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform (“A prediction system, the system comprising: a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform:”): processing a first sensor scan image at a first time and at a first location to detect a first disassembled component of an object (“detecting a disassembled component of an object in a first sensor scan image of a first container belonging to a first owner”; such processing necessarily occurs at a time and a location); processing a second sensor scan image at a second time and at a second location to detect a second disassembled component of the object (“detecting…another disassembled component of the object in a second sensor scan image of a second container belonging to a second owner”; such processing necessarily occurs at a time and a location; further, the language of claim 3 of the subject application does not require that the first time is different from the second time or that the first location is different from the second location); storing a record of the first disassembled component and the second disassembled component (“storing a record of the disassembled component correlated with contextual information of the first owner, and storing a record of the another disassembled component correlated with contextual information of the second owner”); flagging the record based on a risk factor of the first disassembled component being combined with the second disassembled component to complete the object (“determining a correlation between the first owner and the second owner…, the correlation indicating a likelihood of assembly of the object…determining whether to flag the first owner and the second owner based on an assessment of the degree of danger and the correlation”), wherein a rule-based decision tree in which a threshold of association of contextual information jointly combined with the assembly of the first disassembled component and the second disassembled component causes the flagging to flag the record (“wherein the determining whether to flag comprises: when the correlation is greater than a linking threshold, flagging the first owner and the second owner; when the correlation is less than the linking threshold and the degree of danger is less than a threat threshold, no flagging is performed; and when the correlation is less than the linking threshold and the degree of danger is greater than the threat threshold, flagging the first owner and the second owner”; the claimed application of rules/criteria in the ‘755 patent claim reads on the “rule-based decision tree” of the subject claim and the “linking threshold” of the ‘755 patent claim reads on the “threshold of association” of the subject claim).

As to claim 4 of the subject application, claim 2 of the ‘755 patent discloses wherein the first sensor scan image is spatially and temporally disparate from the second sensor scan image, and wherein a Deformable Parts Model technique for a detection technique is used for detecting the first sensor scan image and the second sensor scan image (“wherein the sensor scan images comprise sensor scan images that are at least one of spatially and temporally disparate, and wherein the detecting uses a Deformable Parts Model technique for a detection technique”).  
 
As to claim 5 of the subject application, claim 1 discloses wherein the rule-based decision tree includes an override that causes the flagging to flag the record regardless of the contextual information when the risk factor is greater than a predetermined threshold (“wherein the determining whether to flag comprises…when the correlation is less than the linking threshold and the degree of danger is greater than the threat threshold, flagging the first owner and the second owner”). 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  MPEP 2106(II).  To be patent-eligible, a claim directed to a judicial exception must as whole be integrated into a practical application or directed to significantly more than the exception itself.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019).  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.  Id

Claim 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more.  

Considering the method of independent claim 1 as representative of independent claims 1-3 (which all recite identical steps despite being directed to different statutory matter), the claims are directed to detecting a first disassembled component of an object in a first image at a first time and first location, detecting a second disassembled component of the object in a second image at a second time and second location, storing a record of the first and second disassembled components, and flagging the record based on a risk factor of the disassembled components being combined to complete the object, wherein the flagging is informed by a rule-based decision tree in which a threshold of association of contextual information is jointly combined with the assembly. Notably, each these steps can be performed mentally. For example, an airport security agent can receive and visually examine two separately captured x-ray scans of a pair of luggage bags, each bag containing a disassembled component of a weapon (e.g., a disassembled gun). The airport security agent can physically store the scans together and flag it mentally as a security risk. Furthermore, the claimed rule-based decision tree may be a set of written if-then rules or protocols that the airport security agent is trained to execute. For example, if a threat level is initially perceived to be very high based on viewing the images which are initially flagged, but is then determined to be low based on visual inspection of the bag, the security agent may remove the flag (i.e., determine that the passenger is not, in fact, a threat that warrants alarm). Further, the association between two passengers can be made observationally and measured mentally against a threshold. As such, the description in independent claims 1-3 is an abstract idea. 
The only additional elements recited in the independent claims are a computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith (claim 2) and a processor and memory (claim 3). The Examiner notes that the courts have found claims requiring a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the mind (MPEP 2106.04(a)(2)(III)(C)). The additional elements of the claims are generic computer features which perform generic computer functions. Therefore, despite the additional elements, the claims still recite a mental process. Accordingly, the analysis under prong one of step 2A of the Subject Matter Eligibility Test does not result in a conclusion of eligibility (See flowchart in MPEP 2106).
Moreover, the claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the claims do not recite an improvement in the functioning of a computer or other technology or technical field, the claimed steps are not performed using a particular machine, the claimed steps do not effect a transformation, and the claims do not apply the judicial exception in any meaningful way beyond generically linking the use of the judicial exception to a particular technological environment (See MPEP 2106.04(d)). Therefore, the analysis under prong two of step 2A of the Subject Matter Eligibility Test does not result in a conclusion of eligibility (See flowchart in MPEP 2106).
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the program product of claim 2 and the processor and memory of claim 3 are generic computer features which perform generic computer functions that are well-understood, routine, and conventional and do not amount to more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation, and mere implementation on a generic computer does not add significantly more to the claims. Accordingly, the analysis under step 2B of the Subject Matter Eligibility Test does not result in a conclusion of eligibility (See flowchart in MPEP 2106).
For all of the foregoing reasons, independent claims 1-3 do not recite eligible subject matter under 35 USC 101.

Dependent claims 4-5 are dependent on independent claim 1 and therefore include all of the limitations of claim 1. Therefore, claims 4-5 recite the same abstract idea of a mental process which can be performed in the mind with the aid of pen and paper. 
Claim 4 merely describes the scan data and requires the use of a Deformable Parts Model for the detection. However, this constitutes insignificant extra-solution activity and does not integrate the abstract idea into a practical application or add significantly more. 
Claim 5 recites an override of consideration of the contextual information if the risk factor is greater than a threshold. However, this feature is observational and is therefore part of the abstract idea. 
Thus, claims 4-5 do not recite eligible subject matter under 35 USC 101. 





Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Each of independent claims 1-3 recites “the assembly” in the final “wherein” clause. There is insufficient antecedent basis for this limitation in the claims. 
Claims 4-5 are objected to by virtue of their dependency on claim 1. 
Appropriate correction is required.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170316285 to Ahmed et al. (cited in parent U.S. Patent Application No. 15/819,730 and the IDS filed 25 February 2021 in the subject application; hereinafter “Ahmed”) in view of “Learning Decision Tree Classifiers” by Quilan (hereinafter “Quinlan”). 
As to independent claim 1, Ahmed discloses a computer-implemented screening method (Abstract discloses that Ahmed is directed to detecting the presence of an object of interest), the method comprising: processing a first sensor scan image at a first time and at a first location to detect a first disassembled component of an object; processing a second sensor scan image at a second time and at a second location to detect a second disassembled component of the object ([0099-0112] discloses applications 1-n operating in different physical locations, the applications 1-n detecting a subset of potentially combinable objects 1-n in x-ray baggage inspection images, and submitting the objects 1-n to an application X; see Fig. 6; [0061-0062] discloses an example in which a first passenger’s baggage containing a first subcomponent is imaged in Dallas, and a second passenger’s baggage containing a second subcomponent is imaged in Los Angeles); storing a record of the first disassembled component and the second disassembled component ([0099-0112] discloses that each of the applications 1-n provide application X the potentially combinable objects 1-n, additional information including time of detection, identifying information related to the person associated with the object, and one or more destinations where the person is expected to travel; the provision of such information to application X presupposes that it is stored in a record); flagging the record based on a risk factor of the first disassembled component being combined with the second disassembled component to complete the object ([0099-0115] discloses that application X assesses combined objects resulting from combinations of the objects 1-n to determine whether the combined object is recognized, for example, as a cutting instrument, firearm, dynamite, etc.; application X further assesses whether a future time and a location at which the combined object can be arrived at based on the associated persons’ travel plans; [0128] discloses that if the combined object is recognized as a dangerous object, and it is possible for the persons to arrive at the combined object, application X outputs the combined object and the personal information of the persons who can make the combined object possible), wherein a rule-based decision of association of contextual information jointly combined with the assembly of the first disassembled component and the second disassembled component causes the flagging to flag the record ([0062, 0128] discloses that if: 1) the combined object is recognized as a dangerous object, and 2) it is possible for the persons to arrive at the combined object, application X outputs the combined object and the personal information of the persons who can make the combined object possible; thus, Ahmed discloses a joint decision based on rules about whether the persons can combine the object according to itineraries and profiles (contextual information) and the assembly of the disassembled components to form the combined object). 
Ahmed discloses that the decision of whether to flag the records is based on a determination of “whether the two objects of interest are combinable to produce another object of interest, and whether—given the itineraries and profiles—a likelihood exists of creating such a combination at some future location and time” ([0062]). Such processing constitutes a rule-based decision tree. For example, determining whether the object is combinable as a dangerous object constitutes a first “yes-no” branch of a decision tree, and determining whether it is possible for the persons to arrive at the combined object based on itineraries and profiles constitutes a second “yes-no” branch of the decision tree. Moreover, Ahmed’s disclosure that the system produces an “additional notification from an affirmative determination when a likelihood exists of creating such a combination at some future location and time” ([0062]; emphasis added). Such an affirmative determination must require the “likelihood” to be measured against some threshold. All to say, Ahmed implicitly discloses a rule-based decision tree in which a threshold of association of contextual information is combined with the assembly likelihood. However, Ahmed does not expressly disclose the highlighted feature. 
Quinlan is directed to decision tree classifiers which evaluate outcomes at test nodes, wherein each possible outcome is associated with a subtree of further nodes (p. 1, col. 1). Quinlan discloses that each test includes a comparison of the outcome likelihood with a threshold t (p. 1, col. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmed to embody the rule-based joint decision process of combined object assembly and contextual information in a rule-based decision tree in which a threshold is applied to each test evaluation, as taught by Quinlan, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately classify the instances (p. 1, first paragraph of Quinlan). 

Independent claim 2 recites a computer program product, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith ([0131] of Ahmed discloses a computer readable storage medium having program instructions thereon for causing a processor to carry out the disclosed algorithm), the program instructions executable by a computer to cause the computer to perform the steps recited in independent claim 1. Accordingly, claim 2 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 

Independent claim 3 recites a prediction system, the system comprising: a processor; and a memory operably coupled to the processor ([0131-0132] of Ahmed discloses a computer for executing instructions stored in memory in order to carry out the disclosed algorithm), the memory storing instructions to cause the processor to perform the steps recited in independent claim 1. Accordingly, claim 3 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Quinlan and further in view of U.S. Patent Application Publication No. 2017/0243067 to Bulan et al. (made of record in parent patent application No. 15/819,730; hereinafter “Bulan”).
As to claim 4, the proposed combination of Ahmed and Quinlan further teaches that the first sensor scan image is spatially and temporally disparate from the second sensor scan image ([0061] discloses that the scans are performed at different times in different airports). The proposed combination of Ahmed and Quinlan does not expressly disclose that a Deformable Parts Model technique for a detection technique is used for detecting the first sensor scan image and the second sensor scan image. 
Bulan, like Ahmed, is directed to image-based object detection (Abstract). Bulan discloses that the detection may be performed using a Deformable Parts Model and that such a DPM is interchangeable with a region-convolutional neural network, which is the detection method performed by Ahmed ([0029] of Bulan; [0034] of Ahmed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Ahmed and Quinlan to replace Ahmed’s RCNN detection algorithm with Bulan’s Deformable Parts Model to arrive at the claimed invention discussed above. Such a modification is the result of substituting one prior art element for another according to known methods to yield predictable results. The motivation for the proposed modification would have been to more accurately detect the objects of interest. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Quinlan and further in view of U.S. Patent Application Publication No. 2005/0248450 to Zanovitch (made of record in parent patent application No. 15/819,730; hereinafter “Zanovitch”).
As to claim 5, the proposed combination of Ahmed and Quinlan does not expressly disclose that the rule-based decision tree includes an override that causes the flagging to flag the record regardless of the contextual information when the risk factor is greater than a predetermined threshold. 
Zanovitch, like Ahmed, is directed to a system for determining threats by scanning images of passengers and their items, for example, in an airport-type environment (Abstract). Zanovitch discloses that a rules module 4120 applies various thresholds to different scenarios to determine whether to trigger an alarm ([0166-0173]). Zanovitch discloses that if a particular threat is detected (i.e., above a threshold), an override of one or more other rules may be triggered ([0174]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Ahmed and Quinlan to override other rules (e.g., the contextual information rule of Ahmed) when a particular level of threat is detected, as taught by Zanovitch, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to allow for flexibility in raising an alarm for particular threats. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663